Citation Nr: 0513900	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-28 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's evaluation of 10 
percent for hypertension.  The veteran requests a higher 
rating.

In May 2004, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that the May 2004 remand instructed the RO to 
contact the veteran and request him to provide the names and 
addresses of any health care providers, VA or non-VA, which 
treated him for hypertension from 2000 to the present.  The 
RO was then to obtain the veteran's medical records from 
these providers and associate them with the case file.  
According to the record, in July 2004, the veteran submitted 
releases that included the names and contact information for 
two medical providers; however, the record does not reflect 
that the RO requested medical records from these providers.  
Therefore, the Board is compelled to remand the appeal to 
obtain these medical records.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Id. at 271.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's treatment records from the 
medical providers listed in his July 2004 
letter.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the records, a notation 
to that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case with the law and 
regulations applicable to VCAA and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


